Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00805-CV

                              ARKOMA ENERGY SERVICES, INC.,
                                        Appellant

                                                   v.

                                            Samantha LEE,
                                               Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2016CV07124
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: March 14, 2018

REVERSED AND REMANDED

           Pending before the court is the parties’ joint motion requesting that we reverse the trial

court’s order granting default judgment and remand this case to the trial court. The parties have

agreed that this case should be remanded to the trial court for a new trial on Lee’s wrongful

termination claim and any resulting damages. The motion is granted. Accordingly, we “set aside

the trial court’s [August 10, 2017 order granting default] judgment without regard to the merits

and remand the case to the trial court” for further proceedings. See TEX. R. APP. P. 42.1(a)(2)(B).

                                                    PER CURIAM